Blandeord, Justice.
“ Equity will interfere to set aside a judgment of a court having jurisdiction only when the party had a good de*526fence of which he was entirely ignorant, or where he whs prevented from making it by fraud or accident, or the act of the adverse party, unmixed with fraud or negligence on his part.” Code, §3129.
And to the same effect is section 3595 of the Code.
Applying these principles to the allegations in the bill filed by the defendant in error against the plaintiff, it will .be apparent that there is no equity in the bill.
And when we consider the proofs submitted to the chancellor upon the hearing of the motion to grant the injunction to enjoin the judgment at law, it will be manifest that the judgment is right and proper, and should not be interfered with; and it will further appear that if any harm has come to defendant, it was by his own negligence and laches. “ Vigilantibus non dormientibusjura subveniunt, ” which is a maxim of our law taken from the ancients. “He that asks help from the gods must first help himself.” (ALsop.) Let the decree of the chancellor granting an injunction in this case be reversed.
Judgment reversed.